Am. Title Co. of Nev. v. State of Nev.,   91 Nev. 804, 806, 543 P.2d 1344,
                1345 (1975); see also Woodford, 548 U.S. at 94 (providing that exhaustion
                of administrative remedies is especially important in relation to actions
                filed against state corrections systems), the district court was required to
                dismiss the underlying case. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                            Hardesty


                                                            "c2.40X
                                                            Parraguirre




                cc: Hon. Richard Wagner, District Judge
                     David J. Tiffany
                     Attorney General/Carson City
                     Pershing County Clerk




                       'Having considered appellant's remaining arguments, we conclude
                that they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A